department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uil cc pa apjp scaf-104684-02 memorandum for m k mortensen associate area_counsel salt lake city small_business_self-employed_division cc sb slc attn mark h howard from subject pamela w fuller senior technician reviewer branch administrative provisions and judicial practice cc pa apjp b01 significant service_center advice ogd - black reparations - interest scaf-104684-02 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 what is the proper method of computing interest on the recovery_of erroneous refunds made in slavery reparations credit cases where the service recovers the erroneous refund through deficiency procedures what is the proper method of computing interest on the recovery_of erroneous refunds made in slavery reparations credit cases where the service recovers the erroneous refund through mathematical_or_clerical_error assessment procedures what is the proper method of computing interest on the recovery_of erroneous refunds made in slavery reparations credit cases where the internal_revenue_service recovers the erroneous refund through an erroneous refund_suit conclusions interest on the recovery_of erroneous refunds made in slavery reparations credit cases where the internal_revenue_service recovers the erroneous refund through deficiency procedures runs from the date prescribed for filing the return scaf-104684-02 determined without regard to any extension of time for filing to the date of payment by the taxpayer interest on the recovery_of erroneous refunds made in slavery reparations credit cases where the internal_revenue_service recovers the erroneous refund through mathematical or clerical assessment procedures runs from the date prescribed for filing the return determined without regard to any extension of time for filing to the date of payment by the taxpayer interest on the recovery_of erroneous refunds made in slavery reparations credit cases where the internal_revenue_service recovers the erroneous refund through an erroneous refund_suit runs from the date of payment of the refund overview the service has received numerous claims for refund based on a purported black or slavery reparations credit on the line of the return reserved for credits from an regulated_investment_company ric real_estate_investment_trust reit or earned_income_tax_credit eitc initial processing of these returns often results in a credit being entered on the account typically using transaction code when the service timely identifies such frivolous claims it seeks to avoid paying refunds there have been instances however in which refunds based on these frivolous claims have been issued on date the office_of_chief_counsel issued notice_2002_012 which dealt with these claims and concluded that in certain situations the service could assess the tax_liability arising from that claim under procedures for mathematical_or_clerical_error provided by sec_6213 and sec_6213 the service has begun the process of sending out mathematical error notices to taxpayers the mathematical error assessment is typically done by reversing the credit on the taxpayer’s account if the credit is reversed as of the date of the original input of transaction code the taxpayer would receive a bill for the amount of the refund made with interest from the date_of_issuance of the refund if the credit is reversed as of the date the service issues the mathematical error notice to the taxpayer the taxpayer will receive a bill for the erroneous refund and will not be charged interest unless the taxpayer fails to pay the assessed amount within days discussion issue what is the proper method of computing interest on the recovery_of erroneous refunds made in slavery reparations credit cases where the service recovers the erroneous refund through deficiency procedures the service should issue a statutory_notice_of_deficiency where an erroneous refund has been issued and the period of limitation for assessment of a deficiency would expire before the time required for the taxpayer to properly request an abatement under sec_6213 see brown v commissioner tcmemo_1996_100 limitation period under sec_6501 applies the service should also issue a statutory notice of scaf-104684-02 deficiency where an erroneous refund has been issued the service has made a math error assessment under sec_6213 and the service has abated the assessment at the request of the taxpayer as required under sec_6213 in calculating the deficiency the service should treat the erroneous earned_income_credit as a negative tax as provided under sec_6211 sec_6601 governs the payment of interest in deficiency cases and provides that if any amount of tax is not paid on or before the last date prescribed for payment interest shall be paid on the amount from such last date to the date paid see 86_tc_540 aff’d without published opinion 838_f2d_474 9th cir cert_denied 486_us_1057 sec_6151 provides in general that the date prescribed for payment is the time fixed for filing the return determined without regard to any extension of time for filing sec_6601 provides that for determining interest on underpayments the last date prescribed for payment is determined without regard to any extension of time for payment or filing finally sec_6072 in general provides that in the case of individuals returns made on the basis of the calendar_year shall be filed on or before april 15th of following the close of the calendar_year to the extent that the service paid interest on the refund the service is entitled to recover interest computed on the refund up to the date the service made the payment see 993_fsupp_907 d md united_states v lasbury ustc at big_number d ariz 396_fsupp_44 d kan revproc_94_60 1994_2_cb_774 issue what is the proper method of computing interest on the recovery_of erroneous refunds made in slavery reparations credit cases where the service recovers the erroneous refund through mathematical_or_clerical_error assessment procedures mathematical_or_clerical_error procedures under sec_6213 should generally be used in instances in which a taxpayer has claimed a black reparations tax_credit on the line typically used to claim eitc for instance sec_6213 includes in the definition of math error an omission of a correct taxpayer_identification_number required under sec_32 relating to the eitc to be included on a return sec_32 and sec_32 require the taxpayer to provide the name age and taxpayer_identification_number of the qualifying_child on the return the failure to provide this information permits the service to summarily assess the amount claimed as an eitc the black reparations credit claimed as eitc fails to provide the information required by sec_32 thus summary_assessment as a math error under sec_6213 is appropriate a claim for black reparations credit may also fit within other provisions of sec_6213 defining mathematical or clerical errors depending on the facts and circumstances of each case we believe that the same code provisions governing computation of interest apply to erroneous refund assessments made pursuant to the mathematical_or_clerical_error scaf-104684-02 procedures under sec_6213 as to the deficiency procedures outlined in issue above see 396_fsupp_44 d kan issue what is the proper method of computing interest on the recovery_of erroneous refunds made in slavery reparations credit cases where the internal_revenue_service recovers the erroneous refund through an erroneous refund_suit sec_6602 governs the payment of interest in erroneous refund suits pursuant sec_7405 and provides that any portion of an internal revenue tax or any interest assessable penalty additional_amount or addition_to_tax which has been erroneously refunded and recovered by suit pursuant to sec_7405 shall bear interest at the underpayment rate established under sec_6621 from the date of payment of the refund sec_6404 provides that the service shall abate the assessment of all interest on an erroneous refund until the date demand for repayment is made unless the taxpayer or a related_party had in any way caused the erroneous refund or the erroneous refund exceeded dollar_figure we do not believe the taxpayers who made these false slavery reparations credit claims can qualify for interest abatement accordingly interest in this situation shall generally run from the date of payment of the refund if you have any questions please contact at
